Case 1:20-cr-00373-LAK Document 29 Filed 02/26/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ORDER
Vv. 20 Cr. 373 (LAK)
NZELO OKAFOR,
a/k/a “Frank,”
Defendant.

 

 

WHEREAS, defendant NZELO OKAFOR has stated an intent to enter a plea of guilty
pursuant to a plea agreement in this case, and this Court has referred the change-of-plea
proceedings to the duty Magistrate Judge;

WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place
remotely, and the CARES Act and findings made by the Judicial Conference of the United States
and Chief Judge Colleen McMahon of the Southern District of New York allow for guilty pleas to
be taken by phone or videoconference, subject to certain findings made by the District Judge;

WHEREAS the Court understands that the duty Magistrate Judge shall conduct the
detendant’s change-of-plea proceeding by videoconference or by telephone if. due to scheduling
limitations, videoconference is not reasonably available, and that the defendant has specifically
requested that the proceeding occur remotely and consents to the same:

THE COURT HEREBY FINDS that the defendant’s change-of-plea proceeding cannot be
further delayed without serious harm to the interests of justice, because the case has been pending
for eight months, during which period the defendant has been detained; because the defendant’s
intention to resolve the case prior to trial would be frustrated by further delay in light of the April

2021 trial that is tentatively scheduled in this case; and because the parties’ and the public’s interest
Case 1:20-cr-00373-LAK Document 29 Filed 02/26/21 Page 2 of 2

in finality, certainty, and the speedy disposition of criminal cases all require that the change-of-
plea proceeding occur without further delay.
SO ORDERED.

Dated: New York, New York
February %, 202]

  

 

(
THE HONORABLE/LEWIS . KAPLAN
UNITED STATES DISTRIC¥ JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
